DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 20 & 21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 5, 6, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, 5, 3, 10 of U.S. Patent No. 10,923,064 in view of Iwamoto et al. (US 2015/0269900).
Claim 1 of US Patent ‘064 discloses the limitations of Claim 1 of instant application ‘884. US Patent ‘064 does not disclose “a first output node reset transistor having a control terminal to be supplied with the first output signal or a signal having a waveform equivalent to a waveform of the first output signal outputted from a first output node of the unit circuit in a subsequent stage.
Iwamoto et al. discloses a first output node reset transistor having a control terminal to be supplied with the first output signal or a signal having a waveform equivalent to a waveform of the first output signal outputted from a first output node of the unit circuit in a subsequent stage (figs.8,10- para.0136-0137, 0140transistors T8, T9 receive scanning signal G and state signal Q, as reset signal R). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent ‘064 with the teachings of Iwamoto et al., the motivation being to provide a display panel capable of quickly and stably remove residual charge in the panel when the power supply is shut off (para.0013, 0075-Iwamoto).
	Claims 3, 4, 5, 6, 9 are disclosed by Claims 2, 4, 5, 3, 10, respectively, of US Patent ‘064.

Instant Application: 16/885,884
1. A scanning signal line drive circuit configured to drive a plurality of scanning signal lines disposed in a display portion of a display device, the circuit comprising: 
a shift register constituted of a plurality of unit circuits configured to act based on a plurality of clock signals, 

wherein each of the plurality of unit circuits is supplied at least with a first non- select level voltage and a second non-select level voltage as 


US Patent: 10,923,064
1. A scanning signal line drive circuit to drive a plurality of scanning signal lines arranged in a display of a display device, the scanning signal line drive circuit including 
a shift register including a plurality of unit circuits configured to operate based on a plurality of clock signals, 

wherein at least a first non-selection level voltage and a second non-selection level voltage are provided to each unit circuit, as a non-selection level voltage having a voltage level that brings the scanning signal lines into a non-selected state, 


a first output node configured to output a first output signal to be supplied to a corresponding scanning signal line, 
a first output node reset transistor having a control terminal to be supplied with the first output signal or a signal having a waveform equivalent to a waveform of the first output signal outputted from a first output node of the unit circuit in a subsequent stage, a first conduction terminal connected to the first output node, and a second conduction terminal to be supplied with the first non-select level voltage, and 
each unit circuit includes: 
a first output node configured to output a first output signal to be provided to a corresponding scanning signal line; 
a first-output-node stabilization transistor having a control terminal, 
a first conduction terminal connected to the first output node, and 
a second conduction terminal to which the first non-selection level voltage is provided; 
a non-select control transistor having a control terminal, a first conduction terminal connected to the first output node, and a second conduction terminal to be supplied with the second non-select level voltage, 

the plurality of unit circuits sequentially output, as the first output signal, a select level voltage having a voltage level for bringing the scanning signal line to a select state from the first output node, 





a difference between the voltage level of the select level voltage and the voltage level of the second non-select level voltage is greater than a difference between the 44Attorney Docket No.: US81472 voltage level of the select level voltage and the voltage level of the first non-select level voltage, and 


a non-selection control transistor having a control terminal, a first conduction terminal connected to the first output node, and a second conduction terminal to which the second non-selection level voltage is provided; and 

a second output node configured to output a second output signal to control operation of a different shift register, 

the plurality of unit circuits sequentially output, as the first output signal, selection level voltages having a voltage level that brings the scanning signal lines into a selected state, from the first output node, 

a difference in voltage level between the selection level voltage and the second non-selection level voltage is larger than a difference in voltage level between the selection level voltage and the first non-selection level voltage, and 
reset transistor is made to be in the on state.
in each unit circuit, upon changing a corresponding scanning signal line from a selected state to a non-selected state, the non-selection control transistor is brought into an on state and then the first-output-node stabilization transistor is brought into an on state



Allowable Subject Matter
Claims 2,7-8 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627